Citation Nr: 1614573	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include: posttraumatic stress disorder (PTSD), bipolar disorder, and manic depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2009, the RO denied the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disorder.  The matter came before the Board in December 2011, and it was remanded for further development.  In May 2014, the Board granted the Veteran's claim to reopen, and the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to the RO for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, and the Veteran's representative has requested that the matter be remanded in order to provide the Veteran a VA examination.  

Previously in May 2014, the Board remanded this matter in order to provide the Veteran with a VA examination.  The AOJ scheduled the Veteran for an examination on June 4, 2014.  The Veteran failed to appear for the scheduled examination.  A June 2014 medical record indicates that the Veteran was committed to a private treatment facility after being found wandering the streets disoriented, with a fever, and wearing an overcoat on an extremely hot day.  It is unclear from the medical record exactly when the Veteran became mentally disoriented or when the Veteran was committed.  Nevertheless, based on the record currently before the Board, good cause existed for the Veteran's failure to appear.  38 C.F.R. § 3.655.  Accordingly, the matter is remanded for an examination.
Additionally, the Board notes that the medical records from the private treatment facility are not contained in the record and should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for an acquired psychiatric disability since May 2012.  

2.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for PTSD) or other appropriate form, and request that he provide specific details of his reported stressor(s) which he believes caused him to develop PTSD.  Afford the Veteran an appropriate amount of time to respond.

3.  Send the Veteran a VA Form 10-5345 (request for authorization to release medical records or health information) or other appropriate form, and request that the Veteran grant VA authorization to obtain any outstanding medical record relevant to the Veteran's claim to include treatment records from Jeanes Hospital (Philadelphia, PA) and the Ninth Street Clinic (Philadelphia, PA) in June 2014.  Afford the Veteran an appropriate amount of time to respond.

4.  Then, schedule an appropriate VA examination to determine the etiology of the Veteran's psychiatric disorder.  A thorough rationale should accompany any opinion reached.

a)  If a diagnosis of PTSD is found to be warranted, the examiner should identify the stressor that forms the basis of the diagnosis. 
b)  The examiner should also determine whether the Veteran meets the criteria for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so should opine as to whether it is at least as likely as not (50 percent or more) that any currently demonstrated psychiatric disorder, to include bipolar disorder and manic depressive disorder, either began during or was otherwise caused by the Veteran's military Why or why not?  

5.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

